PER CURIAM:
Aura Labro Karagiannopoulos appeals the district court’s order denying her post-judgment motions. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Karagiannopoulos v. City of Lowell, No. 3:05-cv-00401-FDW-DCK (W.D.N.C. Dec. 13, 2011). We also deny Karagiannopoulos’ motion for a hearing en banc. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.